Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauzra et al. (US 5679744) in view of Kusanose et al. (US 20180251589).

The reference discloses at column 14, lines 1-45 a block copolymer for compounding with diene rubbers such as high cis polybutadiene (“BR”) rubber containing blocks “A’” and “B’” in which the A’ block as in applicants “first part” may have as much as 0-50% styrene (“st”) and the remainder diene monomer with a vinyl content of 35-70% and greater than 2st+30 and the B’ block contains 0-30% styrene and has a vinyl content of greater than 2 st + 30 and in which the A’ to B’ ratio is 20 to 80 to 80 to 20. Note column 15, lines 25-27 for weight average molecular weights of the block copolymers of 50,000-800,000 encompassing that of  claim 6.Regarding claim 12, note that as much as 20 parts of block copolymer may be present based on all polymer components at column 16, lines 10-14 and note that the two rubbers (both conjugated diene polymers) that are added to the block copolymers may be present at a level of 100/0 to 50/50 at column 15, lines 49 to 67, i.e. one of the rubbers may be present at a level of for instance 20% of the two rubbers and thus one of the rubbers may be present at a level of 1 part block copolymer to 1 part of the least prevalent rubber and thus the limitations of claim 12 are met in that claim 10 from which claim 12 depends  merely refers to “a” conjugated diene based polymer, not a total amount of all conjugated diene polymers. Regarding claim 8 it is noted that the reference only discloses mixed blocks of diene and vinyl aromatic and thus cannot be said to have any pure aromatic vinyl based blocks such as applicants appear to intend by “an aromatic vinyl-based block” in that claim 8 from which claim 1 depends positively recites that blocks of “aromatic vinyl-based monomer and conjugated diene” are present and thus it can only be concluded that by “an aromatic vinyl based block” that a block of only aromatic vinyl is intended not to be present.

The primary reference does not disclose modification with dimethyldichlorosilane as in claim 9. However, the secondary reference at paragraph 239 discloses coupling with dimethyldichlorosilane while the primary reference discloses coupling to produce the block copolymers at column 15, lines 1-20.Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to couple the blocks of the primary reference using  dimethyldichlorosilane since the primary reference desires coupling and the secondary reference discloses that dimethyldichlorosilane will accomplish this  absent any showing of surprising or unexpected results.
The primary reference does not disclose any molecular weight distributions for their block copolymers. Nonetheless, the secondary reference discloses that the molecular weight distribution of the block copolymers made by their process is as little as 1.05 in document claim 19. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of block copolymer polymerization of the secondary reference to produce the block copolymers of the primary reference since this process allows for the coupling of blocks as desired by the primary reference and accept the polydispersities of the secondary reference as a consequence of using such a desired process absent any showing of surprising or unexpected results.       
  While the reference doesn’t particularly point to the specific combination of the claimed features even aside from use of coupling agent and applicants polydispersities, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Applicant's arguments filed 4-4-22 have been fully considered but they are not persuasive. Applicants argue that undue burden of search does not exist. However, the search for applicants process claims would require a search in C08L53/02 and use of differing search terminology in any database search and the searches for the two groups is therefore not coextensive and undue burden of search therefore exists.
Applicants argue that their invention is not suggested by the applied references. However, applicants styrene and vinyl contents are disclosed by the primary reference at column 14, lines 1-45 and applicants polydispersities are disclosed by Kusanose.
Applicants point to paragraphs 7 and 8 of the specification in support of their position that applicants invention is non obvious due to the claimed limitations of narrow MWD and high vinyl aromatic content. However, paragraphs 7 and 8 only disclose that styrene blocks may be generated at styrene contents of “about 40%” or higher and 1,2 vinyl contents of 25-35%. However, applicants claim 1 recites a vinyl aromatic content of as low as 35% and hence any problem regarding block formation would not apply to applicants entire range of vinyl aromatic. With regard to applicants1,2 vinyl contents, these are only present n dependent claim 2 which also does not require the range of vinyl aromatic of about 40% or higher. Applicants argue that the primary reference only contains examples with very low styrene content. It appears to the Office that this is correct notwithstanding that it does not appear that anything but a range of styrene contends can be calculated based on the data in the refence since the 1,2 vinyl content is not disclosed in the examples referred to. In any case, Kawauzra’s disclosure is not limited to the examples.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







JEFFREY C. MULLIS
Primary Examiner
Art Unit 1765




JCM
6-8-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765